       Case 2:21-cv-00161-RMP    ECF No. 7   filed 07/02/21   PageID.111 Page 1 of 3



1

2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT

3
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                     Jul 02, 2021
4                                                                       SEAN F. MCAVOY, CLERK



5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     KETTLE RANGE
      CONSERVATION GROUP,                       NO: 2:21-CV-161-RMP
8
                              Plaintiff,        ORDER GRANTING JOINT
9                                               MOTION TO EXTEND DEADLINES
            v.                                  AND HEARING DATES
10
      US FOREST SERVICE; GLENN
11    CASAMASSA, Pacific Northwest
      Regional Forester; RODNEY
12    SMOLDON, Forest Supervisor,
      Colville National Forest; TRAVIS
13    FLETCHER, District Ranger,
      Republic Ranger District US Forest
14    Service,

15                            Defendants.

16

17         BEFORE THE COURT is the parties’ Joint Motion to Extend Deadlines for

18   Defendants’ Responsive Pleading, Joint Rule 26(f) Report, and Scheduling

19   Conference, ECF No. 6. The parties seek extensions to accommodate the filing of

20   an amended complaint and response to the same. Having reviewed the motion and

21


     ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES AND
     HEARING DATES ~ 1
       Case 2:21-cv-00161-RMP      ECF No. 7    filed 07/02/21   PageID.112 Page 2 of 3



1    the record, the Court finds good cause to grant the parties’ request to extend the

2    deadlines as follows.

3            Accordingly, IT IS HEREBY ORDERED:

4            1.   The parties’ Joint Motion to Extend Deadlines for Defendants’

5    Responsive Pleading, Joint Rule 26(f) Report, and Scheduling Conference, ECF No.

6    6, is GRANTED.

7            2.   The parties’ July 2, 2021 deadline to file a Joint Rule 26(f) Report is

8    extended to August 27, 2021.

9            3.   The parties agree that Defendants need not answer or otherwise

10   respond to the original Complaint, ECF No. 1, given that it will soon be replaced by

11   an amended complaint.

12           4.   Defendants’ deadline to answer or otherwise respond to the Complaint

13   in this matter is extended to August 27, 2021, after Plaintiff files an amended

14   complaint on or before August 2, 2021.

15           5.   The scheduling conference set for July 9, 2021 is STRICKEN and

16   RESET to September 3, 2021 at 10:30 a.m. via video conference. The parties

17   shall refer to the Court’s Notice of Scheduling Conference at ECF No. 5 for

18   connection instructions.

19   / / /

20   / / /

21   / / /


     ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES AND
     HEARING DATES ~ 2
       Case 2:21-cv-00161-RMP    ECF No. 7    filed 07/02/21   PageID.113 Page 3 of 3



1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and provide copies to counsel.

3          DATED July 2, 2021.
                                                s/ Rosanna Malouf Peterson
4                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES AND
     HEARING DATES ~ 3
